UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6093


LAWRENCE LEO HAWKINS, JR.,

                Plaintiff - Appellant,

           v.

UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00027-RBS-DEM)


Submitted:   November 14, 2014             Decided:    November 25, 2014


Before TRAXLER,   Chief   Judge,   and   HAMILTON     and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Leo Hawkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Lawrence     Leo    Hawkins,     Jr.,    appeals        the   district

court’s order dismissing his action for failure to comply with

its order to particularize his claims, and he has filed a motion

for   transcript      at    government     expense. *       We   have    limited    our

review to the issues raised in Hawkins’ informal brief, see 4th

Cir. R. 34(b), and we deny the pending motion for transcript and

affirm the district court’s judgment.                   See Hawkins v. Unknown,

No. 2:13-cv-00027-RBS-DEM (E.D. Va. filed June 26, 2013; entered

June 31, 2013).             We dispense with oral argument because the

facts     and    legal     contentions     are   adequately      presented     in   the

materials       before     this    court   and   argument    would      not   aid   the

decisional process.

                                                                              AFFIRMED




      *
       Because Hawkins’ notice of appeal was filed beyond the
appeal period, we previously remanded to the district court with
instructions for it to determine whether Hawkins’ notice of
appeal should be construed as a motion to reopen the appeal
period, and if so, whether reopening was merited. The district
court granted Hawkins a reopening of the appeal period.



                                            2